                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CONSTANTINO KASTIS,

           Plaintiff,
v.                                      Case No. 8:18-cv-3094-T-33AEP

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

           Defendant.

______________________________/

                                   ORDER

      Plaintiff    Constantino     Kastis   initiated   this   action   for

uninsured/underinsured motorist benefits in state court. (Doc. #

1-1). Thereafter, Defendant State Farm Mutual Automobile Insurance

Company removed the case to this Court on the basis of diversity

jurisdiction. (Doc. # 1). “Federal courts have limited subject

matter jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court not

only has the power but also the obligation at any time to inquire

into jurisdiction whenever the possibility that jurisdiction does

not exist arises.” Fitzgerald v. Seaboard Sys. R.R., Inc., 760

F.2d 1249, 1251 (11th Cir. 1985).

      It is well settled that “for federal diversity jurisdiction

to attach, all parties must be completely diverse and the amount

in   controversy   must   exceed   $75,000.”   Underwriters    at   Lloyd’s
London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir. 2010). If

“the jurisdictional amount is not facially apparent from the

complaint, the court should look to the notice of removal and may

require evidence relevant to the amount in controversy at the time

the case was removed.” Williams v. Best Buy Co., 269 F.3d 1316,

1319 (11th Cir. 2001). When “damages are unspecified, the removing

party bears the burden of establishing the jurisdictional amount

by a preponderance of the evidence.” Lowery v. Ala. Power Co., 483

F.3d 1184, 1208 (11th Cir. 2007).

     The Complaint does not state a specified claim to damages.

See (Doc. # 1-1 at ¶ 1) (“This is an action for damages that exceed

fifteen thousand dollars ($15,000) . . . .”). Instead, State Farm

relies on Kastis’s pre-suit demand letter to establish that the

amount   in    controversy     exceeds       the   $75,000    jurisdictional

threshold.    (Doc.   #   1   at   ¶   6).   But   demand    letters   do   not

automatically establish the amount in controversy. Lamb v. State

Farm Fire Mut. Auto. Ins. Co., No. 3:10-cv-615-J-32JRK, 2010 WL

6790539, at *2 (M.D. Fla. Nov. 5, 2010). Indeed, “[a] pre-suit

settlement demand provides only marginal evidence of the amount in

controversy . . . .” Bylsma v. Dolgencorp, LLC, No. 8:10–cv–1760–

T–23TBM, 2010 WL 3245295, at *1 (M.D. Fla. Aug. 17, 2010).

     Here, the demand letter states Kastis has incurred $24,925 in

medical expenses and $31,500 in lost wages. (Doc. # 1-5 at 7). The



                                       2
letter also states Kastis’s doctor opined that Kastis would require

continuing medical treatment, estimated at $2,000 per year, for a

total of $47,963.80 in future medical expenses. (Id.). Based on

this estimate, Kastis has presumably incurred three years of annual

medical expenses, which is $6,000 total, since the May 3, 2015

accident. (Doc. # 1 at ¶ 1). Therefore, as of the date of removal,

Kastis has incurred $62,425 in total expenses thus far. On the

other hand, the remaining damages for Kastis’s future medical

expenses are hypothetical. See Rodriguez v. Family Dollar #6732,

No. 8:17-cv-1340-T-33JSS, 2017 U.S. Dist. LEXIS 88594, at * 3 (M.D.

Fla.   June     9,   2017)   (remanding        case    because    demand    letter’s

allegations that plaintiff incurred $46,025 in medical expenses

and    would    incur    $65,000     in       future    medical     expenses    were

insufficient to meet the amount-in-controversy requirement).

       As only $62,425 in economic damages have been incurred, with

the remaining damages speculative, the letter’s demand for an

amount   over    $75,000     does   not   satisfy      State     Farm’s    burden   of

establishing the jurisdictional amount-in-controversy threshold.

Consequently, this action is remanded for lack of subject-matter

jurisdiction.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:




                                          3
     This action is REMANDED to state court for lack of subject-

matter jurisdiction. Once remand is effected, the Clerk is directed

to CLOSE THIS CASE.

     DONE and ORDERED in Chambers in Tampa, Florida, this 31st day

of December, 2018.




                                4
